JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States against the above-*50named Respondents, for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for PUBLIC USES, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance (No. 20-1900) to regulate the acquisition of land by the Government of the United States for PUBLIC USES, having given due and proper notice to the Respondents herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 10th day of December, in the year 1902, A.D., report to this Court, which said report is now on file, recommending the Government be declared the proprietor of said lands and premises upon payment of the sum of Three Hundred Fifty Dollars, interest and costs, IT IS NOW THEREFORE ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondents, Faagata, Afoa and Taesali, the sum of $350 (Three Hundred Fifty Dollars) together with interest thereon at the rate of eight per centum (8%) per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to $59.23, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to Sixty-eight Dollars ($68.00), said sums making a total of $467.23, in consideration of the release of all claims and demands of the said respondents to said land and premises.
2. That in consideration of the payment of said sum of $467.23, as aforesaid, the Government of the United States of America be, and the same is hereby, declared the proprietor of ALL that piece or parcel of land *51situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “FAULOLOA”, STARTING at a point, being the southeastern corner of land called “FAATULOU”, property of the said Government, acquired from one Lutu, of Fagatogo, aforesaid, and following the boundary of said land “FAATULOU” bearing 39 degrees 30 minutes, distance 85 feet; thence bearing 290 degrees 45 minutes, distance 61 feet, to land of Tufue, called “Asila”; thence following along said land of Tufue, bearing 203 degrees 30 minutes, distance 33 feet; thence bearing 114 degrees 45 minutes, distance 56 feet, to a stream, and western boundary of land “Asolelei”, property of the said Government; thence bearing 37 degrees, distance 69 feet to the boundary of land agreed by the Samoan landowners of Fagatogo aforesaid, to be surrendered and sold to said Government; thence following along said agreed boundary, bearing 301 degrees 41 minutes, distance 128 feet, to the point of commencement.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said lands, in favor of said Government, according to said order and judgment.
GIVEN under my hand and seal of the Court on this 10th day of December, 1902.